Citation Nr: 0009876	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
1992, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and S.J. 


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The issue of entitlement to an increased rating for PTSD is 
remanded, as discussed below.


FINDINGS OF FACT

1.  On May 12, 1992, the RO received claims for a temporary 
total rating and a TDIU rating.

2.  It is not factually ascertainable that the veteran became 
unemployable due to his service-connected disabilities within 
the year proceeding May 12, 1992.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 12, 1992, for the assignment of a TDIU rating are 
not met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.400 and 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  The 
veteran's claim is plausible.  All relevant facts have been 
properly developed and there is sufficient evidence upon 
which to resolve the issue fairly.  Therefore, additional 
development of the record is unnecessary.  

The veteran contends that he should have been granted a TDIU 
earlier than May 12, 1992.  VA regulations stipulate that an 
effective date for the award of increased benefits is the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1999); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (1999). 

A critical issue for resolution concerns establishing what 
date a claim for a TDIU was initially filed with VA for 
effective date purposes.  The veteran is asserting that the 
total rating should be effective from the date in May 1989 
when he filed a claim for pension benefits.  

A review of the veteran's pertinent medical history shows 
that he was hospitalized at VA facilities in 1980 and 1981 
where he underwent observation and evaluation resulting in a 
diagnoses of sociopathic personality and adjustment disorder 
with mixed disturbance of emotions and conduct in an 
individual with underlying antisocial personality.  He began 
treatment on a outpatient basis.  VA outpatient records show 
that in May 1982, the diagnoses began to include PTSD.   

In May 1989, the veteran filed a claim for service connection 
for PTSD and for pension benefits.  The evidence during the 
appeal included VA psychiatric treatment and examination 
records.  The RO received a claim for Agent Orange residuals 
in October 1991.  Eventually, a March 1992 Board decision 
granted service connection for PTSD and denied pension 
benefits.  

In May 1992, the RO received claims for a temporary total 
rating based on hospitalization and for TDIU.  Ultimately, a 
July 1992 rating decision granted a temporary total rating 
and denied TDIU.  The veteran was notified of this decision 
in July 1992.  He filed a notice of disagreement (NOD) in 
August 1992.  The RO issued a statement of the case in 
September 1992, and the substantive appeal was received in 
October 1992.

Based on a hearing officer's decision, a January 1993 rating 
action granted a 50 percent rating for PTSD.  A June 1993 
rating action granted service connection for a seizure 
disorder.  In November 1996, the veteran's PTSD rating was 
increased to 70 percent disabling, effective from May 12, 
1992.  This rating action also granted TDIU effective from 
May 12, 1992, the date of the receipt of the claim for a 
TDIU.     

As the veteran perfected his appeal from the July 1992 denial 
of his TDIU claim, his claim was pending from the date of 
receipt of his claim in May 1992 until the rating decision in 
November 1996, which awarded TDIU.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.300, 20.302 
(1999).

The veteran argues that the effective date of the claim 
should be in May 1989, when he applied for pension benefits.  
He points out that medical records submitted in conjunction 
with claim showed that he was totally disabled.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The veteran is not required to mention "unemployability." See 
Gleicher v. Derwinski, 2 Vet. App. 26, 27 (1991) (reversing 
BVA decision denying TDIU benefits where appellant had 
requested that BVA increase 70 percent disability rating to 
100 percent but did not request specifically TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to BVA 
for consideration of TDIU claim where appellant had not 
raised it explicitly but had stated in submissions to VA that 
he believed he was 100 percent disabled and that last 
employer would not rehire him due to his service-connected 
PTSD).  

In Brannon v. West, 12 Vet. App. 32 (1998), the appellant in 
that case contended that the Board failed to address an 
"implicit" claim for secondary service connection.  The Court 
referred to prior decisions in which it had held that the 
Board was required to adjudicate all issues reasonably raised 
by a liberal reading of an appellant's substantive appeal, 
including documents and oral testimony.  However, "the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the BVA is not required to do a [']prognostication['] 
but to review issues reasonably raised by the substantive 
appeal)."  Brannon, at 12 Vet. App. 34.

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  
The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf. 38 C.F.R. § 
3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits or 
an informal claim to reopen").

The provisions of 38 C.F.R. § 3.157(b) (1999) state, in 
pertinent part:  

Claim.  Once a formal claim for pension 
or compensation has been allowed or a 
formal claim for compensation disallowed 
for the reason that the service- 
connected disability is not compensable 
in degree, receipt of one of the 
following will be accepted as an informal 
claim for increased benefits or an 
informal claim to reopen.... (1) Report 
of examination or hospitalization by 
Department of Veterans Affairs or 
uniformed services.  The date of 
outpatient treatment or hospital 
examination or date of admission to a VA 
or uniformed services hospital will be 
accepted as the date of receipt of a 
claim.... The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.

In the instant case, at the time of the March 1992 Board 
decision granting service connection for PTSD and the April 
1992 rating decision effectuating that grant of service 
connection, the medical evidence of record included May 1989 
VA hospital records as well as a January 1990 VA examination 
report.  The VA treatment records in question cannot be 
considered an "informal claim" for TDIU under 38 C.F.R. § 
3.157(b), since a formal claim for pension or compensation 
had not been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, prior to that May 
1989 VA hospitalization.  Alternatively, the mere fact that 
there were complaints, findings, or diagnoses pertaining to a 
service connected disorder in the March 1989 VA 
hospitalization record does not evidence an intent on the 
part of appellant to seek a TDIU.  See Brannon; and 38 C.F.R. 
§ 3.155(a) (1999).  Thus, neither the RO nor the Board was 
incorrect in not inferring a claim for TDIU, since there was 
no "claim" to infer. 38 C.F.R. §§ 3.105(a), 3.155(a); 
Brannon.

In the instant case, the veteran did not submit any 
communication expressing an intent to apply for a TDIU until 
a written statement and a VA Form 21-8940, each dated May 11, 
1992 and stamped as received by the RO on May 12, 1992.  
Thus, I find that the veteran's form and statement in May 
1992 represent the claim for TDIU.  It follows that, while 
the veteran has alleged that his disabilities were totally 
disabling essentially since 1989 when he claimed pension 
benefits, he is precluded from being awarded an effective 
date in 1989 for a TDIU rating based on his service connected 
disabilities, as this is more than a year earlier than May 
12, 1992, which is the date of his TDIU claim.  

The Board notes that the veteran has challenged the validity 
of the March 1992 Board decision, which denied a pension, on 
different grounds, e.g., clear and unmistakable error.  See 
Flash v. Brown, 8 Vet. App. 332 (1995).  This issue is 
addressed in a separate decision.

As May 12, 1992, is the effective date of the claim for TDIU, 
the Board must determine whether it was factually 
ascertainable that he was unemployable due to his service 
connected disabilities within the year prior to the May 1992 
claim.  The Court has held that "evidence in a claimant's 
file which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues." Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  Section 5110(b)(2) specifically links any 
effective date earlier than the date of application to 
evidence that "an increase in disability had occurred" and 
to the receipt of an application within one year after that 
increase in disability.  Hazan v. Gober, 10 Vet. App. 511, 
520 (1997).  

The evidence of record that is pertinent to that period of 
time (a year prior to the claim in May 1992) includes VA 
outpatient records dated between 1991 and 1992.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a); see 38 C.F.R. §§ 3.340(a), 3.341, 
4.15, 4.18 (1999).

The evidence of record indicates that the veteran has a high 
school education with two years of college work.  He had work 
experience as a truck driver for a delivery company.  He 
reported that he has not worked since 1978 or 1979.  

At the time of the claim for TDIU in May 1992, service 
connection was in effect for PTSD, which was rated as 30 
percent disabling from May 12, 1989; hyperkeratosis, 
intertrigo, feet and dyshidrotic eczema of the hands, which 
was rated as 10 percent disabling from August 28, 1978, and 
residuals of laceration of the right forehead and 
postoperative residuals of umbilical hernia, each rated as 
noncompensable.  The combined disability evaluation was 10 
percent from August 1978 and 40 percent from 1989.  

By a rating decision in January 1993, the RO increased the 
disability evaluation for PTSD to 50 percent, effective from 
the date of service connection in May 1989.  This increased 
the combined disability evaluation to 60 percent.  A rating 
decision in June 1993 granted service connection for partial 
complex seizure disorder, rated 20 percent disabling from 
January 6, 1992.  The combined disability evaluation remained 
60 percent.  It was not until the November 1996 rating 
decision that assigned a 70 percent rating for PTSD and a 
TDIU rating, each effective from May 12, 1992, that the 
combined disability evaluation was increased to 80 percent, 
also from May 12, 1992. The veteran then met, for the first 
time, the percentage requirements of 38 C.F.R. § 4.16(a) 
(1999).

It is important to note that the effective date of service 
connection for the seizure disorder is in January 1992; thus, 
the disabling effects of that disability cannot be part of 
the award of TDIU prior to that date.  Consequently, the 
seizure disorder cannot form a basis for a grant of TDIU back 
to 1989, which is what the appellant seeks.  After careful 
consideration of the assembled data, it is apparent that the 
veteran has been suffering from significant impairment for 
some time.  The evidence does not show, however, that the 
increase in the veteran's service-connected disabilities -- 
precluding him from all forms of substantially gainful 
employment - occurred within the year preceding the May 1992 
claim for TDIU.  Therefore, under 38 C.F.R. § 3.400(o)(2) and 
Harper, supra, the record does not provide a basis upon which 
to assign an effective date earlier than the date of claim, 
which is May 12, 1992, for the TDIU rating.  

The evidence concerning the veteran's disability within the 
year preceding the May 1992 claim shows that he was 
hospitalized at a VA facility in May 1991.  The initial 
mental status examination revealed that he was fully 
oriented.  It was noted that he made poor eye contact with 
frequent blinking or sat with his eyes closed during the 
interview.  He exhibited poor concentration; he was easily 
distracted; and had difficulty focusing.  He displayed 
blunted affect, limited insight, and limited judgment with 
concrete thought processing.  He also admitted to auditory 
hallucinations.  He denied homicidal or suicidal ideation.  
On discharge the next month, it was noted that he had made 
moderate improvement.  He was able to function more 
effectively.  He was able to interact, share with others and 
develop relationships.  Intrusive thoughts were less dominant 
with decreased feeling of hopelessness and helplessness.  He 
made more positive self-statements and completed many 
projects.  Outpatient counseling was recommended.  

VA occupational therapy records dated in June 1991 indicates 
that there was significant improvement with his socialization 
skills.  He was described as pleasant and cooperative.  He 
did not exhibit any inappropriate behavior.  

While the veteran showed moderate improvement, the VA 
outpatient counseling records that date between August 1991 
and May 1992 relate that he had varying exacerbations of his 
psychiatric symptoms.  In August 1991, he failed to attend 
sessions.  In September 1991, he reported that he had 
isolated himself and lost track of his appointment days.  In 
November 1991 he apologized to his group for leaving early.  
He indicated that he had been hearing voices.  In December 
1991, he attended group sessions and appeared cordial and 
interested in group discussions.  It was noted in January and 
February 1992 records that he continued to isolate himself.  
Records in April and June 1992 show that he attended only one 
of the monthly sessions. 

In regard to his partial seizures, he underwent neurology 
evaluation in September 1991.  It was noted that EEG results 
in March 1991 indicated complex partial seizures.  He 
reported having a seizure in August 1991.  In December 1991, 
he reported that he had two seizures since his last visit.  
He described his episodes as being light headed and confused.  
He also reported that the events were unobserved and he was 
unable to give the timeframe in which they occurred.  The 
veteran also reported headaches 2 to 3 times a month.  On 
neurological evaluation there were no noted abnormalities.  

The preponderance of the evidence does not show that the 
increase in the veteran's disability preceded the May 1992 
claim by a year or less.  The veteran has reported that he 
had not worked for several years.  He appeared to have varied 
levels of psychiatric impairment in the year prior to the May 
1992 claim; significantly, the records do not describe him as 
unemployable due to his service-connected disabilities alone.  
As it is not factually ascertainable that he became 
unemployable within one year prior to the date on which the 
claim for TDIU was filed in May 1992, the Board finds that an 
effective date earlier than May 12, 1992, for TDIU is not 
warranted under the applicable criteria.  


ORDER

An effective date earlier than May 12, 1992, for the 
assignment of a TDIU rating is denied.


REMAND

As noted above, an April 1992 rating decision effectuated the 
Board's grant of service connection for PTSD and assigned a 
30 percent disability evaluation.  In July 1992, the RO 
received a claim for an increased rating for PTSD.  In 
January 1993, the veteran was granted a 30 percent rating for 
PTSD.  A November 1996 rating action granted an increase to 
70 percent.  Even though the RO increased the schedular 
rating for the veteran's psychiatric disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran had not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The portion of the VA SCHEDULE FOR RATING DISABILITIES that 
addresses mental disorders has been amended, effective 
November 7, 1996.  61 Fed. Reg. 52695 (1996).  These 
regulations were not considered by the RO, as it last 
reviewed this disability before the noted changes.  Further, 
the veteran has not been apprised of these changes.  As the 
issue is on appeal the RO should provide the veteran with 
revised rules and regulations that pertain to psychiatric 
disabilities.

Also, as noted above the record shows that the veteran is 
receiving benefits from the Social Security Administration 
(SSA).  "VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits."  Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his PTSD.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  
Any available records should be 
associated with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should evaluate the 
appellant's claim of entitlement to an 
increased rating for PTSD with 
consideration of the most recent changes 
in the laws and regulations that pertain 
to mental disabilities.  See 38 C.F.R. 
Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).  If necessary, any 
additional development should be 
undertaken before the RO considers the 
disability under the new rating criteria.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the revised rating 
criteria for mental disorders, and given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

